Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 6







State of North Dakota, 		Plaintiff and Appellee



v.



Shane Leigh Simundson, 		Defendant and Appellant







No. 20180223







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Donald Hager, Judge.



AFFIRMED.



Per Curiam.



Carmell F. Mattison, Assistant State’s Attorney, Grand Forks, ND, for plaintiff and appellee; submitted on brief.



Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.

State v. Simundson

No. 20180223



Per Curiam.

[¶1]	
Shane L. Simundson appealed from a jury verdict finding him guilty of actual physical control under N.D.C.C. § 39-08-01.
 
Simundson argues that he was parked in an area to which the public had no right of access, and thus there was insufficient evidence to satisfy the elements of N.D.C.C. § 39-08-01. We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7), concluding there is sufficient evidence in the record to sustain the conviction. 
See State v. Novak
, 338 N.W.2d 637, 639-40 (N.D. 1983) (agreeing with other courts that the prohibition on actual physical control applies anywhere within a state);
 see also State v. Mayland
, 2017 ND 244, 902 N.W.2d 762.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

[¶3]	We concur only in the result.  Our decision here is required by 
Novak
, and Simundson has not asked us to overrule 
Novak
.  
Novak
’s
 
rationale was doubtful when decided because it drained all substantive content from “public or private areas to which the public has a right of access for vehicular use.”  
Mayland 
has restored some substance to this provision, undermining 
Novak
. In an appropriate case, we would be open to reconsidering 
Novak
.

[¶4]	Jerod E. Tufte

Jon J. Jensen